 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Parcel Service, Inc.andRonald Ashcraft.Case 7-CA-2025027 February 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 20 July 1984 Administrative Law JudgeThomas R. Wilks issued the attached decision. TheCharging Party filed exceptions and a supportingbrief, and the Respondent filed an answering briefin response to the Charging Party's exceptions.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.'The Charging Party has excepted to some of the judge's credibilityfindingsThe Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir1951)We have carefully examined the record and find no basis for re-versing the findingsDECISIONSTATEMENT OF THE CASETHOMAS R. WILKS, Administrative Law Judge. Thetrialof the matter commenced before me on May 8,1984, at Detroit,Michigan,pursuant to an unfair laborpractice chargefiledon January27, 1982,by RonaldAshcraft,an individual,againstUnited Parcel Service(Respondent), and a complaint issued by the RegionalDirector on January 11, 1984. The complaint alleges,interalia,thatRespondent harassed, discriminatedagainst, and ultimately discharged Ashcraft because ofhis union membership and activities as a union steward.Respondent'sanswer denied the commission of unfairlabor practices.Respondent's amended answer filed onMay 4,1984, raised as an affirmative defense that theissues herein had been raised in arbitration and thereforethe Board should defer to a decision of the Joint AreaCommittee State Panel upholding the discharge, andcited in support thereofSpielbergMfg Co.,112NLRB1080 (1955),OlinCorp.,268NLRB 573 (1984); andUnited Parcel Service,270 NLRB 290 (1984).At thetrial,Respondent renewed its motion to dismissthat it had made in its amended answer. Respondentargued that the Board'spolicy, as reaffirmed and expli-cated in theOlindecision and the most recentUnitedParceldecision,mandated dismissal.Respondent arguedthat theUnited Parceldecision involved identical issuesraised by the discharge of the charging party therein,Charles E. Lewis, an employee who had been terminatedfrom Respondent'sBattleCreek area facility, allegedlyfor his activitiesas a unionsteward.In the Lewis case, that discharge had been upheld bythe same arbitration mechanism and contractual griev-anceprocedure involved here at Respondent's Detroitareafacilities. In thatcaseRespondent raised the samedeferral issue.At the trial in that case AdministrativeLaw Judge Dyer received certain evidence, adjournedthe hearing without date, and subsequentlyissued anOrder dismissing the complaint on the grounds that theunfair labor practiceissuehad been resolved by theabove-named panel,i.e , a jointcommittee panel of unionand respondent representatives. The Board, citingSpiel-bergandOlindecisions, upheld Judge Dyer.At the trial here, in support of its motion to dismiss,Respondent adduced the arbitration panel decision,which on its face constituted a cryptic denial of thegrievance much the same as in the Lewis case. As JudgeDyer had done in the Lewis case, I permitted, over theGeneral Counsel's objections, testimony from a memberof the panel as to the issues raised in the arbitration pro-ceedingand asto the deliberations of the panel in execu-tive session.Respondent also adduced into evidence atranscript of the arbitration proceeding, whereas Ash-craft freely and voluntarily participated with theassist-ance of a union representative and where he acknowl-edged that he had been provided with the opportunity topresent "anything" that he wished the panel to considerand that he had been fairly represented by the Union.In theOlindecision the Board reviewed theSpielbergconditions for deferral, i.e., apparent fair and regular pro-ceedings, all party agreement to be bound, and absenceof repugnancy to the purposes and policies of the ActThe Board further set forth 268 NLRB at 574 the fol-lowing criteria for a determination as to whether the ar-bitrator had adequately considered the unfair labor prac-tice.(1) [T]he contractual issue is factually parallel to theunfair labor practice issue, and (2) the arbitratorwas presented generally with the facts relevant toresolving the unfair labor practiceThe apparent meaning of the Board's language is thatwith respect to criteria 2, the Board does not now re-quire that the arbitrator be presented with all or virtuallyall the relevant facts, although in theOlincase it noted,at 576 that "the evidence before the arbitrator was essen-tially the same evidence necessary for determination ofthe merits of the unfair labor practice charge."'InOlinthe Board now places the burden of proofupon the party advocating rejection of deferral. Thus itfound that in that case the General Counsel failed to es-tablish that the conditions and criteria for deferral werenot met, and in particular stated, "Accordingly, we find'In cases cited by the Board as support for its approach,the arbitratorappeared to have been presented with full records or all evidence relativeto the unfair labor practice SeeKansasCity StarCo,236 NLRB 866(1978),AtlanticSteel Co,245 NLRB 814 (1979)274 NLRB No. 66 UNITED PARCEL SERVICEthat there is no evidence that the statutory and contrac-tual issues are factually dissimilar or that facts generallyrelevant to the unfair labor practice issue were absentfrom the record made before the arbitrator" (at 576).The General Counsel here seeks rejection of deferralan the ground that criteria 2 was not met by the arbitra-tion panel in that the panel was not presented with suffi-cient evidence so as to justify a conclusion that it waspresented generally with the relevant facts. The GeneralCounsel further argued that the complaint here raisedcertainmatters,primarilyevidenceofbackgroundanimus, that were not considered by the panel as well asother critical evidence concurrent with the events in factconsidered by the panelInasmuch as the General Counsel had the burden ofproof, I concluded that the General Counsel was entitledto adduce evidence to demonstrate that critical evidencewas excluded from the arbitration proceeding to such anextent as to be in noncompliance with theOlincriteria,i.e , criteria 2 I therefore overruled Respondent's subse-quent objection to the receipt of any evidence I rejectedRespondent's argument that the issue could be resolvedby a mere reading of the complaint. The General Coun-sel therefore was provided full opportunity to adducethat evidence, which was claimed to have been not pro-vided to the arbitrator, in order that I might be able todecide whether or not there was a general presentationof the relevant evidence to that panel.2 Respondent wasprovided with opportunity to cross-examine or rebut thatevidence.The hearing was adjourned without date upon thecompletion of submission of evidence on the deferralissue on May 9 The parties argued orally and reservedthe right to file written briefs A date was set for submis-sion of briefs which I awaited, but subsequently no briefswere filed as apparently the parties decided to rely onoral argument.Based on the record on the issue of deferral, I makethe following3FINDINGS OF FACT1.RESPONDENT'S BUSINESSRespondent maintains its principal office and place ofbusiness in Livonia,Michigan It maintains other placesof business in Michigan and other States in the continen-talUnited States, including its place of business locatedat 25600 Northline, Taylor, Michigan, which is the onlyfacility involved here.Respondent is engaged in thepickup and delivery of packages, and meets an appropri-ate jurisdictional Board standard and is engaged in com-merce within the meaning of the Act.2 Initially I deferred ruling on Respondent'smotion until the conclu-sion of the General Counsel's case in chief,but changed my ruling at theconclusion of the testimony of Ashcraft,atwhich time Respondent re-newed its motion and argued further in support of it Upon reviewing theprobable course of litigation I decided that limitation of evidence to theissue of deferral was more expeditious The Board,moreover,recentlyobserved that deferral is a threshold issue that must be resolved prior tothe litigation of the meritsL E Myers Co,270 NLRB 1010 (1984)2P 113, 1 9 of the transcript is corrected to read,"Well, start withone and then get the other "11.THE UNION397Local 243, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America (theUnion)is a labor organizationwithin the meaning of theActIII.THE ARBITRATION DECISIONThe Union and Respondentmaintaina collective-bar-gaining relationship and a grievance and arbitration pro-cedure described above and described fully in the above-mentionedUnitedParcelServicedecision involvingCharlesE.Lewis.On January 25, 1982, Ashcraft, apackage preloader and union steward at the Taylorcenter,filed a grievance which alleged that on January18 and 19 his supervisor Manual Orona threatened hisjob and his life with a "hit squad for people like me" thathe and Orona argued,thattheconfrontationwas con-trived to cause his termination, and that he was improp-erly discharged on January 20.The written record of the arbitration proceeding re-veals that the panel considered Respondent's presentationwhich indicated that Ashcraft, while in the process ofbeing cross-trained for a different route than his normalroute on January 18 and 19, but in the same function aspreloader,engaged in acts of insubordination to Supervi-sorManual Orona.The insubordination consists of a re-fusal to engage in preparatorystudy forthe position, in-sults, ethnic slurs, obscenities,and threats of physical vi-olence, and that when notified of a suspension on Janu-ary 20 because of this insubordination,he threatened tokillSupervisor Orona. Because of the insubordination ofJanuary 20, Ashcraft was discharged.The presentation on behalf of Ashcraft included thecontention that insubordination was a pretext and thatthe events of January 18 and 19 were contrived to harasshim and cause his discharge because of his activities asunionsteward. Specific reference was made to Ashcraft'sinquiries to Orona and to the Union concerning a payshortage of employee Diane Twitty.4 The presentationby Ashcraft made reference to a conversation betweenOrona and Ashcraft on January 14, wherein Orona in-quired of Ashcraft whether he called the Union concern-ing Twitty's backpay claim and that upon receipt of anaffirmative response he was summoned to Orona's officeand told that it was necessary for him to be retrained fora different job (i.e., same job function,different route)Ashcraft'spresentation dealtwithOrona's instructionthat Ashcraft avail himself of training charts on his owntime over the weekend to prepare to assume the functionof this different route; Ashcraft's refusal on grounds thatitwas unfair and burdensome;and the consequential dif-ficulty of performing the new functions attendant withharassment by Orona wherein he threatened Ashcraftwithtermination.4 She had not received a raise that had been due to a job promotionUltimately she received over S1000 Ashcraft testified that his inquiry ofher shortage was originally made several months before January He tes-tified that although there was some delay over the ultimate correction ofher pay Orona readily agreed with him that her shortage was improperand that she should be paid Ashcraft described the problem as a delay inreimbursement 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDTo the panel Ashcraft alluded to background hostilityas early as November 1981 and oral statements allegedlymade by unidentified employees for which he had nodocumentation to the effect that Respondent intended toeliminate his employment within 2 months. Ashcraft alsoasserted that Orona had several times in direct confronta-tions, threatened to "get rid" of him At that point in thepresentation, an unidentified person, probably a panelmember, questioned him further as to whether he hadwritten statements from these other employees. He saidthat he did not, but that 3 days earlier the employees hadpromised to sign statements but that they were in fear oflosing their jobs. The panel did not pursue that area andAshcraft's narrationwas directed, apparently by theunion representative, to January 20 when he threatenedto kill Supervisor Orona. Ashcraft responded, "I don'tdoubt I said something to that effect.. I really don'tremember what I said."5At the arbitration proceeding, Respondent further con-ceded that Ashcraft had engaged in union steward activi-ties prior to the Twitty pay rate claim and he had com-municated with the Union in order for the Union tomake inquiry with Respondent, but asserted that suchpast conduct had not been penalized by Respondent. Re-spondent submitted a business explanation for the need tocross-train Ashcraft.Charles Young, a Respondent representative on thepanel, testified credibly and without contradictionHetestified that the panel considered the factual presenta-tion as was reflected in the written record of the pro-ceeding and no other evidence. Further, he testified thatin executive session the panel considered Ashcraft's con-tention that he had been subjected to discriminatorytreatment because of his advocacy of employee Twitty'sbackpay claim, but concluded that he was discharged be-cause of the insubordinate conduct, particularly thethreat to kill his foreman. The panel rejected his conten-tion that Respondent was "out to get him" because of hisactivities on behalf of the Union as a steward, and notedthat there was an absence of evidence of any past dispar-ity of treatment of him even though he had been a stew-ard since May 1981.IV. THE ALLEGED RELEVANT EVIDENCE NOTPRESENTEDTO THEARBITRATION PANELA. Background AnimusParagraphs 8(a) and (b) and 9(a) of the complaintallege certain coercive conduct directed to Ashcraft byRespondent because of his activities as a union steward.Such background evidence was not submitted to the ar-bitration panel. Paragraph 8(a) alleges that about Septem-ber 1981 Supervisor Orona threatened Ashcraft withSAshcraft testified that on January 19 he heatedly insulted Orona witha derogatory ethnic epithet accompanied by an obscenity Aschraft fur-ther testified that on January 20, he had angrily thrown his study chartson the floor upon being notified of his suspension, "stormed" away fromOrona, and retorted to Orona's instruction to punch out before he leftwith a threat to kill Orona General Counsel witness Pisek, nowa super-visor at another location but at that time a union committeeman,testifiedthat he was present and heard Ashcraft curse the Company and state toOrona that he would "slit his throat "transfer to a more onerous job because of Ashcraft'scomplaint about supervisors performing bargaining unitwork.Ashcraft was hired in 1975 In May 1981 he succeededPaul Smith as steward. Before then Ashcraft served asunion committeeman and substituted as steward inSmith's absence.Ashcraft testified that on occasionswhen he substituted for Smith he observed Orona per-forming bargaining unit work and requested that he stop,and that on one occasion in December 1980 Orona ledhim to observe Smith's work station, i.e., preloading ofthe Monroe route and told him that "this could happen"to him, and asked Ashcraft, who was assigned one oftwo Taylor routes, whether he wanted the Romulusroutes.Ashcraft responded that it was "fine" with him.However, according to Ashcraft, Orona went on to saythatAshcraft should not "police the contract stronglyenough about supervisors," and that occasionally super-visorsmust performunitwork Ashcraft admitted oncross-examination that Orona had always taken the posi-tion that supervisors are entitled to perform unit work incertain circumstances,i.e.,trainingof employees andemergency substitution for employees.No grievanceswere filed over theincidentsas of that time. As towhether the Monroe route offerwas meantas a threat ofimposition of a more burdensome job, the record doesnot clearly establish that the Monroe duties were of suchburdensomenature asto constitute a punishment. Al-though thereis someinconclusive, unfounded testimonythat the packages of Monroe route are heavier than theTaylor route, Ashcraft admitted that the Monroe posi-tion on the unloading conveyor belt, which transportspackages from a semitruck trailer to delivery van pre-loaders, is a favored position becauseit isthe last posi-tion and thuseliminatesthe need of a preloader to sortout packages only for his route from other packages.After Smith's departure, the Monroe route job was per-formed by Jerome Rutkowski. Although Rutkowski tes-tified as a General Counsel witness on other points, hewas silentas to anything onerous about his duties on theMonroeassignment.Finally,Ashcraft admitted that henever had any personal objection to the assignment toany particular route.Moreover, Ashcraft had a reputa-tion asan excellent preloader and was in fact in Septem-ber 1981 praised as a good worker by Orona at an em-ployee work gathering Therefore, the suggestion to thehigher skilled preloader that he might be used at anothermoredemandingposition is not indicative of punitivemotivation. In fact he was not transferred and, accordingto Ashcraft, Oronamaintaineda friendly attitude towardhim.6Despite Ashcraft's testimony as to his past activity assubstitute steward no apparent retaliation occurred. Withrespect to the prior steward, Smith, there is no clear evi-dence as to just how active he was with respect to unionrepresentation.The evidence does not support an infer-ence that he was an active steward, or that he was as-6Ashcraft's testimony conflicts with his pretrial affidavit wherein hestates that up to December 1981 Orona was not performing any unitwork and therefore he did not make complaints until the second week inDecember 1981 UNITED PARCEL SERVICEsigned duties which in fact were onerous to him.Pursu-ant to a leading question,Ashcraft testified that duringthe above December 1980 conversation Orona said toAshcraft, "look what is happening to Mr. Smith." Short-ly afterward Smith was transferred to the Allen Parkroute.There is insufficient, competent,probative evi-dence to infer that such an assignment was punitive andretaliatory.There is no evidence of overall Respondenthostility toward stewards or others who attempt topolice the contract.There is no evidence as to whetherattempts to police the contract are normal everyday oc-currences or whether they are extraordinary.From some date in January until September 1980,however, Supervisor Orona was assigned to a shift otherthan Ashcraft's shift and they had no contact. Brian Ker-utis appears to have been Ashcraft'sdirect supervisorHis testimony as to when his alleged problems withOrona resumed with respect to the supervisory perform-ance of unit work is contradictory and is placed by himvariously in December,November,and September 1981.By September 1981, Orona was again Ashcraft's immedi-ate supervisor.At onepointAshcrafttestified that hecomplained about other supervisors performing unitwork, but these incidents are not clearly described,except that he purportedly complained to Kerutis aboutonce a week and that most of the time Kerutis simply ig-nored him. On cross-examination he admitted that the re-sponse he invariably received was that the supervisorconsidered the incident as falling under a contractual ex-ception.Although he reported these incidents to theunion representatives who serviced the contract, it wasnever decided to carry the matter to the level of aformal grievance,nor apparently even a verbal inquiryfrom the local union agent.Thusup to September 1981,Ashcraft's queries as to the propriety of supervisorsdoing unit work do not appear to have been impactiveupon Respondent or the Union and resulted in no appar-ent retaliationIn September,Orona returned as Ashcraft's immediatesupervisor.However,for unexplained reasons, Kerutisalso remained in the vicinity as a supervisor. Ashcrafttestified as to an incident where he observed Orona load-ing packages,ie.,performing unit work,and he askedhim to stop but received no response.Ashcraft testifiedthat he made several other similar complaints to Oronafrom September through November,but admitted thatOrona's attitude remained friendly toward him until theonset of the busy season shortly before Christmas. How-ever,as noted above, he contradicted himself severaltimes as to when his problems resumed with Orona.7Ashcraft's testimony as to a September 1981 confronta-tion is not supportive of the complaint allegation and iscontradictory to the testimony of General Counsel wit-ness Pisek.According to Pisek,he overheard the con-frontation which was caused by the performance of unitwork by Kerutis, not Orona, and that Ashcraft com-plained to Orona who did not remain silent but stated inresponse to a request that Kerutis cease, "Sure I'll tellhim to quit. Yes I'll tell him,but we have ways of deal-'Ashcraft's entire testimony suffers from numerous inconsistencies andcontradictions,and his demeanor exhibited uncertainty and confusion399ing with people like you. Starting next week you'll havethe Allen Park Route."Ashcraft remained on the Taylor Route. As notedabove, it is unclear that the Allen Park Route is particu-larly onerous,although there is some unfounded testimo-ny by Ashcraft that the Taylor route involves lighterpackages.I find it difficult to credit Pisek on this point,in light ofAshcraft's own testimony because it is unlike-ly that Ashcraft would forget the threat if it occurred,and he was the immediate participant in that conversa-tion. I therefore conclude that the General Counsel didnot adduce sufficient probative evidence upon which tosupport an inference that Respondent harbored pre-Sep-tember 1981 animosity toward Ashcraft or toward unionsteward activities,or that it threatened Ashcraft as al-leged in paragraph 8(a) of the complaint.The next pre-January 1982 background event is al-leged to have centered about the visitation by Orona toAshcraft's home to ascertain the legitimacy of his sickleave.The evidence does not support an inference thatRespondent's conduct in this incident was discriminatoryor that Ashcraft was treated disparately.Ashcraft testi-fied that he became ill with chest pains in November1981, that he called in to Respondent but that he did notreport his absence to his own supervisors but to a super-visor of a different department.Ashcraft had shortlybefore this moved his residence.Orona went to the oldresidence and left a note with a message for Ashcraft tocallRespondent. A telegram was also read to Ashcraftto contact Respondent.Ashcraft conceded that Oronalater explained that he was concerned that Ashcraft notbe construed to be in violation of Respondent'sabsent-without-notification policy which calls for discharge forsuch absences of 3 days or more. There is no evidence astowhythe visitation should be construed to constituteharassment.No evidence was adduced to demonstratethatRespondent's behavior in the visitation or in inter-viewingAshcraftas to his chest pains was unreasonableor unusual. Ashcraft himself was not even certain that hehad ever been absent for illness in the past.Iconcludethat the evidence with respect to Ashcraft's absence isnot supportive of an inference that he was subject to har-assment or intimidation as alleged in paragraph 9(a) ofthe complaint.No other acts of intimidation or harassment are allegedto have occurred until January 1982. Paragraph 8(b) isunsupportedby anyevidence.The remaining evidence centered about the events ofand leading to the confrontations of January.Initially,Ashcraft testified that the only other complaint that heraised as a steward dealt with the Twitty backpay issuewhich arose in September.According to Ashcraft,in lateSeptemberTwittytold him that she thought that she wasbeing shorted in her pay.She did not explainwhy. Ash-craft merely asked Orona to check on it. Orona made noresponse. Ashcraft initially testified that he did not speakabout the Twittymatter againwith OronauntillateDe-cember pursuanttoTwitty'srequest that he do soOrona promised to do so.Ashcraft testified that heraised no other complaints between September and hisabsence in November, but that from November to De- 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDcember he had complained at least three times a week toOrona about supervisors performing unit work and thatoccasionally he made the same complaint to Kerutis Atone point he testified that they did not respond, but oncross-examination he conceded that they had asserted acontractual right to perform unit work under certain cir-cumstancesEmployee Pisek testified that on December 12 he hada conversation with Orona in the office where Kerutiswas also present. According to Pisek on direct examina-tion,Orona referred to Ashcraft as a bad apple whowould be gone by the end of January. However, Oronaexplained to Pisek that he had been informed by an em-ployee that Ashcraft was organizing an employee slow-down. On cross-examination, Pisek testified that whatOrano said was that if it were true that Ashcraft was or-ganizingconcerted work slowdowns that he would beterminated in about a month. There was no reference toany other conduct of Ashcraft as being construed to beobjectionable or grounds for retaliation, other than thatof organizing a slowdown which is not activity protect-ed by the Act.Ashcraft and Pisek testified that pursuant to his re-quest UnionBusinessAgents Cooper and Degroat metwith several employees at Respondent's place of businessand that Orona also appeared and that the subject of su-pervisors performing unit work was discussed. Their tes-timony is mutually inconsistent and contradictory on sev-eral points, including the date of meeting and what tran-spired.8Ashcraft placed it in September or October.Pisek placed it about 1 week after the December 12 "badapple" statement Pisek testified that the union agentsstated that it was agreed that supervisors would not per-form unit work. Ashcraft, however, indicated that theywere not receptive to his complaints and referred to hisreport as "hearsay." It is conceded that Orona assertedhis right to perform unit work under certain circum-stances, and that the Union as such neither grieved thematter nor formally protested in any other manner. Nei-ther Ashcraft nor anyone else grieved the issue.Ashcraft testified that on December 18 Orona orallyreprimanded him for stacking packages. Stacking occursbecause the preloaderis unableto retrieve packages fromthe incoming conveyor belt and place them quicklyenough to be fed to the delivery vans Although Oronapurportedly threatened to write up Ashcraft, he did notdo so. Other General Counsel witnesses testified thatOrona is a demanding supervisor who runs a "tightship," tolerates no slowdown, and frequently reprimandsemployees for package stacking, which, even Ashcraftadmits, is a practice prohibited except in unusually heavywork circumstances. The evidence in the record does notsupport an inference that Orona treated Ashcraft dispar-ately or deviated from past practice with respect to thepackage stacking episodeAshcraft testified that the Twitty backpay claim wasnot resolved by late December so he therefore tele-phoned Local Union Representative Degroat and ex-8On several points Ashcraft was self-contradictory,e g , whether ameeting took place at all or was disbanded as soon as Orona made anappearance Pisek testified it lasted no more than 5 minutesplained the situation. In early January during the firstweek, Orona casually mentioned to Ashcraft that he wasgoing to be cross-trained to perform his duties for an-other routeAshcraft did not complain. Indeed, he con-ceded that he had no objection to cross-training or work-ing at any assignedjob. The next confrontation over theTwitty backpay claim, according to Ashcraft's direct ex-amination,' occurred on January 14. However, on cross-examination,he contradicted this testimonyand an earli-er testimony by asserting that he had been arguing withOrona for several months about the Twitty matter Suchtestimony also is inconsistent with his other testimony oncross-examination that Orona actually agreed with themerits of Twitty's complaint and that the real problemwas merely the delay of payment, and that as far as heknew. Orona was actually trying to obtain backpay forTwitty.According to Ashcraft, on January 14 Orona sum-moned him to the office and inquired whether he hadcontacted the Union with respect to the Twitty backpayclaim and he said that he did so Ashcraft testified incontradiction to earlier testimony that he had raised thematter of the pay shortages for 15 minutes of overtimedue to several other employees, including himself, priorto the January 14 confrontation. On cross-examination heconceded that there was no contest raised on that claimas Respondent readily conceded a payroll error and paidthe claim. However, Ashcraft testified that when Oronaconfronted him, Ashcraft referred to this other payrollmatter and that Orona told him that payroll matters werenone of his business.Later on January 14, Ashcraft was summoned again tothe office where he met with Orona and Kerutis and wastold that he would be cross-trained for the Monroe joband that Orona intended to make a precedent of him"like Paul Smith." In view of the lack of any evidence ofadversity befalling Paul Smith, such a statement remainsan enigma,and falls short of constituting a threat of dis-crimination.Pursuant to Ashcraft's request, employeeDorotinskiwas summoned to the office as a witnessAshcraft was told that he was expected to take homestudy charts in order to prepare himself properly for thecross-training.Other General Counsel witnesses indicat-ed that they also have been Subjected to such instruc-tions when they underwent similar training for new posi-tions.There is also testimony that cross-training is acommon occurrence. Ashcraft himself did rot find train-ing to be burdensome nor even unwelcome His objec-tionwas limited to the time period of 5 days, imposedfor learning the job. Under the contract, 22 days are pro-vided to a new probationary employee. Ashcraft was askilled,experienced employee with a reputation as agood worker. Ashcraft did not explain why it was suchan onerous deadline to learn a route which was on thefavored location on the conveyor belt. Thereis also tes-timony from a General Counsel witness that learning thestudy charts is an easy function even for a new employeeand that there is no set time period for learning routes.Thus it would appear that any time period alloted forstudy preparation in cross-training would be made on anad hoc basis and would take into consideration the skill UNITED PARCEL SERVICEand experience of the employee. Under such circum-stances, it cannot be inferred that Respondent had treat-ed Ashcraft discriminatorily or disparately by placing thedeadline of 5 days on him, a skilled, experienced employ-ee, to learn to perform his same job function for a newroute, i.e., learning to identify appropriateMonroe ad-dresses on packages and their direction to the appropri-ate van.With respect to the events of January 18, 19, and 20,the General Counsel adduced evidence not presented tothe arbitrator on the proffered grounds that such evi-dence demonstrated Respondent'sanimustoward Ash-craft because of his union activities as steward. One ele-ment sought to be established was that Ashcraft wastreated harshly and unfairly by Orona, who reprimandedhim and unduly scrutinized his work to the point ofprovocation of the insubordinate language admittedlyused by Ashcraft. However, the evidence fails to estab-lish that Ashcraft was treated disparately, or more harsh-ly than other employees. The workweek started out byAshcraft's refusal to study for the cross-training on hisown time, as other employees had been requested to do.Pisek testified thatAshcraft bragged to him that hewould use the study sheets to line the floor of his petbird's cage. Ashcraft admitted that his performance wasconsequently poor. He admitted that poor work normal-ly elicits reprimands. He admitted that Orona gave himinstructions on how to correct his work. He admittedthat this is normal supervisory behavior. He admittedthat the preloader regularly assigned to the Monroeroute was assigned to assist him and actually do so whilehe learned the route. He admitted that Kerutis offeredhim whatever assistance he desired. There is no evidencethat any of Orona's criticisms of Ashcraft's work incross-training were unjustifiedWith respect to the alleged reference by Orona to a"hit squad" as evidence of preexistinganimus,thatwasgenerally presented to the arbitration panel. There is noother evidence that Orona used vulgarity, obscenity, orprovocativeinsults.The actual decision to dischargecame subsequent to the suspension, particularly thethreat to kill or "slit" the throat of Supervisor Orona,which was not shown to have been precipitated by anymenacinggesture or words by Orona. Ashcraft testifiedthat he does not normally lose his temper, nor use vul-garity or obscenities in his speech. Thus, his behaviorduring the January confrontations is all the more stark.There is no evidence that Respondent normally toleratesor has ever tolerated similar insubordination.Although the General Counsel alleges that Ashcraftwas transferred to the Monroe route effective January18, there is no evidence that Ashcraft was being assignedto that job for a purpose other than what was stated tohim, i.e., cross-training which is not shown to be an un-usual procedureThus evidence adduced to the effectthat a vacancy for the Monroe position was not createduntil the following April by Rutkowski's promotion is ir-relevant. In any event, Rutkowski testified that he bid onthe driver's job in March 1981, as he had done a yearearlier, but that he was informed 4 or 5 months earlierthat the next driver opening was his for the biddingThus, the General Counsel's evidence indicates that Re-401spondentwas aware in January of a possibility of afuture vacancy for the Monroe job. That evidence alsodiscloses that Rutkowski was the only person who per-formed the Monroe job. It therefore cannot be inferredthat itwas unreasonable for Respondent to cross-trainsomeone else for that preloader job, particularly a goodpreloader like AshcraftThe General Counsel elicited testimony from a formerChristmasseason1981, temporary employee, PatriciaSzatanskito the effect that Orona urged her not to quitbecause a Taylor route would become available in 90days inasmuch as Respondent was "cleaning people out "There were, however, two Taylor routes.It isnot clearwhich Taylor route he meant Moreover, it is not clearwhether Orona meant that Ashcraft would be terminatedin 90 days, or that his position would be vacated in about90 days, i.e., April 1, when he might be transferred totheMonroe job when it was vacated by Rutkowski.There is no evidence of the existence or nonexistence ofother vacancies. Szatanski's testimony is thus too ambig-uous to be of probative valueFinally, theGeneral Counsel adduced testimony insupport of paragraph 8(d) of the complaint which wasnot encompassed within the arbitration presentation. OnJanuary 21, according to Pisek, whose recollection wasrefreshed by his pretrial affidavit given to a Board agent,Orona asked him to signa statementprepared by Re-spondent as to what Pisek had witnessed regarding theAshcraft confrontationPisek refused, and Orona toldhim that he ought to sign it, that if he did not that itwould be akin to dishonesty, and Respondent did notlike dishonesty, and that he would "end up like Ash-craft "On cross-examination he admitted that the pre-paredstatementwas truthful and accurate. He furthertestified that he explained to Orona that he would not goout of his way to help eliminate a fellow employee butthat if itcame to a "unionhearing" he would tell thetruth.Despite a refusal to sign the statement, he sufferedno adverse action of any kind Indeed, he was later pro-moted to a supervisor's job.The General Counsel's theory of 8(a)(1) violation ofthe Pisekincidentisbased solely on the allegation thatOrona engaged in this conduct toward Pisek "because of[Ashcraft's] activities as the union steward." There is noallegation that such conduct is coercive in itself There isno evidence that Respondent's documentation of insubor-dinationto support a discharge decision, possibly in thefuture grievance proceedings,isunusualbehavior Itcannot be inferred that Respondent's purpose in obtain-ing documentation was determined by the union activi-ties of the terminated employee. A discriminatory pur-pose as alleged in the complaint cannot be inferred. Inany event this allegation is necessarily dependent on themerit of the basic issue of Ashcraft's discharge,i.e , itmust first be determined that Ashcraft was discriminatedagainst becauseof his activity as union stewardV. CONCLUSIONSThe General Counsel was provided with full opportu-nity to adduce all the evidence that is contended consti-tutes relevant evidence that was not presented to the ar- 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDbitration panel, in order to sustain his burden of demon-strating that theOlincriteriawas not satisfied. In view ofthe foregoing factual findings and analysis, I cannot con-clude that the arbitration panel was foreclosed from rele-vant evidence to such an extent that in effect it was notpresented generallywith the relevant evidence. TheGeneral Counsel's evidence does not support the allega-tions of the complaint not encompassed by the arbitra-tionpresentation.TheGeneralCounsel'sevidence,which augments that presented to the panel, is not ofsuch probative value as to necessitate a conclusion thatthe arbitration panel did not have before it the essentialfacts as to the issue litigated. The evidence adduced bythe General Counsel and from cross-examination ratherstrengthens and supports the arbitration decision.Accordingly, I conclude that the General Counsel hasfailed- to carry his burden of proof as to the, rejection ofthe arbitration decision, and accordingly, I issue the fol-lowingiORDERIt is ordered that the hearing in this matter be closedand that the Complaint be dismissed in its entirety.99The parties are referred to Sec 102 27 of theBoard Rulesand Regu-lationswhich providethat apartymustseek a review of an Order dis-missing a case on a motion within10 days of the date of the Order ofdismissaland provide copies to the otherparties